Exhibit 10.47

 

LEASE

 

BRENTWOOD PROPERTIES, INC.

 

Landlord

 

to

 

BOSTON LIFE SCIENCES, INC.

 

Tenant

 

 

20-24 NEWBURY STREET

 

Boston, Massachusetts



--------------------------------------------------------------------------------

REFERENCE DATA

20-24 Newbury Street

Boston, Massachusetts

 

As used in this lease, the following terns shall have the respective meanings
set forth below:

 

Execution Date:

   January 28, 2002

Landlord:

   BRENTWOOD PROPERTIES, INC., a Delaware corporation

Tenant:

   BOSTON LIFE SCIENCES, INC., a Delaware corporation Tenant’s Original Address:
   137 Newbury Street Boston, Massachusetts 02116

Leased Area:

   Entire fourth and fifth floors

Terms Commencement Date:

   The earlier of (a) the date on which Landlord delivers possession of the
Leased Area to Tenant free and clear of other tenants and occupants, having
substantially completed the work to be performed by Landlord therein pursuant to
Article IV, or (b) the day on which Tenant first makes use of any portion of the
Leased Area for the conduct of business. Rent Commencement Date:   

If the Term Commencement

Date is:

--------------------------------------------------------------------------------

  

The Rent Commencement

Date shall be:

--------------------------------------------------------------------------------

     No later than April 1, 2002    May 1, 2002     

After April 1, 2002 but

no later than April 15, 2002

   May 15, 2002      After April 15, 2002 but no later than May 1, 2002    May
22, 2002     

After May 1, 2002 but

no later than June 1, 2002

   June 1, 2002      After June 1, 2002    The Term Commencement Date Expiration
Date:    The last day of the 10th Rent Year.

Permitted Use:

   General office purposes

 

-i-



--------------------------------------------------------------------------------

 

Rent Year:   A twelve month period beginning on the Rent Commencement Date and
each twelve month period thereafter, provided however that if the Rent
Commencement Date is other than the first day of a calendar month, the first
Rent Year shall include the partial calendar month in which the Rent
Commencement Date falls as well as the twelve succeeding full calendar months.
Yearly Fixed Rent/
Monthly Payment:  

With respect to the

following Rent Year(s):

--------------------------------------------------------------------------------

   Yearly Fixed
Rent shall be:


--------------------------------------------------------------------------------

  

Monthly Payment

shall be:

--------------------------------------------------------------------------------

  1st    $244,200    $20,350   2nd    $250,800    $20,900   3rd and 4th   
$264,000    $22,000   5th and 6th    $277,200    $23,100   7th and 8th   
$290,400    $24,200   9th and 10th    $303,600    $25,300
Premises Net Rentable Floor Area:   6,600 sq. ft. Tax Escalation Factor:  
24.23% Operating Escalation Factor:   32.31% Tax Base:   Taxes (as defined in
Section 3.04) assessed and levied on the Property with respect to the tax year
ending June 20, 2002, provided however that real estate taxes included as part
of the Tax Base shall be adjusted by applying the applicable rate for said year
to the valuation of the Property used in determining the amount of such taxes
with respect to the tax year ending June 30, 2004. Operating Cost Base:  
Operating Costs (as defined in Section 3.02) incurred by Landlord with respect
to the calendar year ending December 31, 2002 Broker:   Gregg Jordan &
Associates Security Deposit:   $250,000.

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I - PARTIES AND PREMISES

 

Landlord hereby leases unto Tenant the Leased Area (hereinafter referred to as
the “premises”) contained in the building (hereinafter referred to as the
“building”, which, together with all exterior delivery areas, courtyards,
sidewalks, landscaping and the like, are hereinafter referred to as the
“Property”) known and numbered as 20-24 Newbury Street, Boston, Massachusetts,
substantially as shown on the plans attached hereto as Exhibit A and made a part
hereof, provided, however, that Landlord excepts and reserves from the premises
and to Landlord all hallways, stairways, shaftways (including without limitation
the shaft shown on Exhibit A and used to house an elevator and related equipment
servicing the space in the building currently leased to GA Boston, LLC, d/b/a
Giorgio Armani), mechanical areas and elevators serving other parts of the
building together with the right (subject to the applicable provisions of
Article VII) to maintain, use, repair and replace pipes, ducts, wires, meters
and any other equipment, machinery, apparatus and fixtures located in the
premises and serving other parts of the building. Tenant shall have the right,
in common with others so entitled, to use the common areas and facilities of the
building which serve the premises, including without limitation the loading dock
and freight elevator. For all purposes of this lease the premises shall be
deemed to contain the Premises Net Rentable Floor Area and the building shall be
deemed to contain a total of 20,429 square feet of net rentable floor area,
Landlord warranting and representing that the size of the premises and the
building has been so calculated in accordance with consistent methods of
measurement. The premises shall be used by Tenant only for the Permitted Use.
Tenant shall have access to the premises at all times subject to any reasonable
security precautions which may be operational whenever the building is not
generally open to the public.

 

ARTICLE II - TERM

 

TO HAVE AND TO HOLD the premises for the term commencing on the Term
Commencement Date and ending on the Expiration Date, unless sooner terminated as
herein provided. The parties shall enter into an agreement in recordable form
setting forth the Term Commencement Date and the Expiration Date as finally
determined.

 

ARTICLE III - RENT AND OTHER CHARGES

 

3.01 Yearly Fixed Rent

 

Tenant shall pay Yearly Fixed Rent in installments equal to the Monthly Payment
in advance on the first day of each month during the term hereof beginning as of
the Rent Commencement Date. The Monthly Payment shall be prorated for portions
of a calendar month during which the Rent Commencement Date or the Expiration
Date may occur. All rent and other payments shall be made to Landlord or to such
agent and at such place as Landlord shall from time to time in writing
designate, the following being now so designated: c/o Gregg Jordan & Associates,
Post Office Box 69, 1330 Centre Street, Newton Center, Massachusetts 02459.

 

Any payment of Yearly Fixed Rent or any other sum payable hereunder not made
within five (5) days from the date when due shall, at the option of Landlord,
bear interest at a rate equal to 3% over the base rate in effect from time to
time at Fleet National Bank in Boston from the

 

-1-



--------------------------------------------------------------------------------

 

due date thereof and shall be payable forthwith on demand by Landlord, as an
additional charge. In addition, in the event that any installment of Yearly
Fixed Rent is not paid when due, Tenant shall pay, in addition to any other
charges under this paragraph, at Landlord’s request, an administrative fee equal
to 1% of the overdue payment.

 

If the first day on which Tenant must pay Yearly Fixed Rent shall be other than
the first day of a calendar month, the first payment which Tenant shall make to
Landlord shall be equal to a proportionate part of the monthly installment of
Yearly Fixed Rent for the partial month from the first day on which Tenant must
pay Yearly Fixed Rent to the last day of the month in which such day occurs.

 

3.02 Definition of Operating Costs

 

Landlord will determine as of the last day of each calendar year the operating
costs per annum of the Property (hereinafter referred to as “Operating Costs”),
including without limitation:

 

(a) all salaries, wages, fringe benefits, social security, payroll taxes,
worker’s compensation insurance premiums, disability benefits, pension and
retirement plan contributions and the like of and for Landlord’s employees
engaged in the operation of the Property;

 

(b) all costs, including moneys paid to utility companies and the City of
Boston, related to providing electricity, heat, air-conditioning, steam and
water (including sewer taxes or rentals) to the building;

 

(c) all costs of any insurance carried by Landlord related to the building,
including without limitation any fire, casualty, pressure vessel and liability
insurance;

 

(d) all costs, including material and equipment costs, for cleaning and
janitorial services (including window cleaning);

 

(e) all costs of repair, replacement and other work (including the cost of
replacing tools and similar equipment) relating to the maintenance, operation,
cleaning, repair, management and protection of the Property, including without
limitation all such work necessary to keep the heating and air-conditioning
equipment, elevators and other portions off the building in good working order;
and

 

(f) costs of all service contracts, management fees (not in excess of 4% of
collected rent and other income) and all other expenses related to the foregoing
items (a) through (e) incurred by Landlord.

 

For purposes of the preceding definition, Operating Costs shall specifically
include the cost (amortized with interest on a so-called “useful life” basis) of
any capital improvement (including without limitation any equipment installed as
a fixture) made by Landlord for the purpose of (a) achieving a reasonably
corresponding reduction of other Operating Costs or (b) complying with any
governmental requirement (including without limitation any law, ordinance,
regulation or bylaw) which was not applicable as of the Execution Date, provided
however that

 

-2-



--------------------------------------------------------------------------------

 

there shall not be included in such Operating Costs any other capital
expenditure or any legal or brokerage fees. In addition, operating costs shall
not include:

 

  a) repairs or other work necessitated by fire or other casualty or by the
exercise of eminent domain;

 

  b) expenditures for which Landlord is reimbursed from any source (other than
pursuant to operating cost escalation provisions comparable hereto);

 

  c) marketing, advertising and promotional costs;

 

  d) costs incurred in connection with the negotiation, preparation and review
of leases, subleases, assignments and other transactions with present or
prospective tenants or occupants of the building;

 

  e) the cost of renovating or otherwise improving, decorating, painting or
redecorating space for tenants or other occupants of the building;

 

  f) depreciation and amortization (except as expressly herein permitted);

 

  g) costs of any kind of service furnished to any other occupant of the
building which Landlord does not make available to Tenant hereunder or for which
Tenant is charged separately;

 

  h) amounts paid to subsidiaries or affiliates of Landlord furnishing services
to the building, but only to the extent in excess of competitive costs for such
services were they not so rendered by a subsidiary or affiliate of Landlord;

 

  i) rental payments on any ground or underlying leases subject to which
Landlord holds an interest in the building;

 

  j) interest, principal and other payments on mortgages or other debt;

 

  k) general overhead expenses unrelated to the operation or management of the
building;

 

  l) fines or penalties incurred because of violations by Landlord of any
governmental requirement;

 

  m) wages, salaries or other compensation paid to any executive employee above
the grade of building manager;

 

  n) costs of any services related specifically to tenants leasing space in the
building other than for office purposes; or

 

  o)

any category of cost or expense not set forth in the budget a copy of which is
attached hereto as Exhibit D and made a part hereof unless customarily

 

-3-



--------------------------------------------------------------------------------

 

 

incurred by owners of comparable buildings used primarily for general office
purposes, it being specifically understood and agreed that Landlord may elect to
provide Building services allocable to any such category by means of Landlord’s
own employees and/or independent contractors engaged by Landlord for such
purpose.

 

If the building is less than fully occupied during a particular calendar year or
if all building tenants are not receiving the same services to be provided to
Tenant hereunder, then operating costs for such year shall be extrapolated to an
amount which reasonably approximates the amount which would have been incurred
if the building were fully occupied and such services were being provided to all
building tenants throughout such year in its entirety.

 

Landlord agrees to keep books and records showing operating Costs in accordance
with a system of accounts and accounting practices consistently maintained on a
year to year basis to assist Landlord in making such determination. Such books
and records shall be kept according to generally-accepted accounting principles
and shall be prepared or reviewed by an independent auditor. Within sixty (60)
days following receipt of any certificate furnished under Section 3.03, Tenant
shall have the right upon reasonable notice and during normal business hours to
examine such books and records with respect to the information contained in such
certificate.

 

3.03 Tenant’s Share of Operating Costs

 

In the event such determination results in an increase in Operating Costs per
annum over the Operating Cost Base, Tenant shall pay as additional rent an
amount which shall be equal to that figure obtained by multiplying such increase
in Operating Costs by the Operating Escalation Factor. The procedure for payment
of such additional rent shall be as follows:

 

A. Following the end of each calendar year during the term of this lease,
Landlord shall deliver to Tenant a certificate signed by Landlord setting forth:

 

(a) the increase in Operating Costs for such calendar year over the Operating
Cost Base;

 

(b) Tenant’s share thereof; and

 

(c) a statement that books and records with respect to Operating Costs have been
maintained in accordance with Section 3.02 of this lease.

 

B. If such certificate shows an increase in Operating Costs for the calendar
year to which it relates over the Operating Cost Base, Tenant shall pay to
Landlord as additional rent within ten (10) days after the date of delivery of
such certificate an amount equal to Tenant’s share of such increase less any
amounts previously paid by Tenant as additional rent on account of such
increase. Such payment shall be prorated with respect to any partial calendar
year included in the term hereof.

 

-4-



--------------------------------------------------------------------------------

 

3.04 Tax Increase

 

Tenant shall also pay to Landlord as additional rent hereunder Tenant’s share of
the amount of the increase in any tax year in the total of all real estate taxes
and betterments (hereinafter referred to as “Taxes”) assessed and levied on the
Property over and above the Tax Base. Tenant’s share of such increase in Taxes
shall be an amount which shall be equal to the amount obtained by multiplying
any such increase by the Tax Escalation Factor. Payment of Tenant’s share of any
increase in Taxes, less any amounts previously paid by Tenant as additional rent
on account of such increase, shall be made, in installments proportionate to the
installments in which said Taxes are payable by Landlord, prior to the later of
(a) fifteen (15) days after Landlord shall have delivered to Tenant a
certificate signed by Landlord setting forth the amount payable by Tenant, to
which certificate there shall be attached a legible copy of the applicable tax
bill or (b) ten (10) days before interest or penalties will accrue if the
applicable installment remains unpaid. In the event Landlord is required to pay
any taxing authority any amounts which are in lieu of Taxes, such amounts shall
be treated as increases in Taxes hereunder provided, however, that this sentence
shall never be interpreted as meaning that Tenant has any responsibility to pay
any increases in Landlord’s city, state or federal income taxes. Such payment
shall be prorated with respect to any partial tax year included in the term
hereof. In the event that Landlord receives any refund of any tax increase of
which Tenant has paid a share pursuant hereto, the same proportionate share of
the amount by which such refund exceeds the reasonable cost of securing the same
shall be credited against outstanding rent or other charges due from Tenant, if
any, and any balance shall be promptly refunded to Tenant.

 

3.05 Payments on Account

 

Tenant shall, if as and when requested by Landlord and on or before the first
day of each month during the term hereof, make such payments in advance as
Landlord shall reasonably determine to be sufficient to provide in the aggregate
a fund adequate to pay, when due, all additional rent required pursuant to
Sections 3.03 and 3.04. Any deficiency shall be payable within the time set
forth in said Sections, and any surplus shall be credited against outstanding
rent or other charges due from Tenant, if any, and any balance shall be promptly
refunded to Tenant.

 

ARTICLE IV - CONSTRUCTION OF PREMISES

 

Prior to the Term Commencement Date, Landlord shall have substantially
completed, pursuant to its specifications therefor and in a good and workmanlike
manner conforming to applicable law, the work required to prepare the premises
for occupancy by Tenant, as described in Exhibit B attached hereto and made a
part hereof. Such substantial completion shall be deemed to have occurred when
such work is sufficiently complete to allow the use of the premises for general
office purposes without material interference on account of any incomplete
details of construction or needed adjustments or would have been so complete but
for any delay caused by Tenant’s failure to supply necessary information or
interference with the progress of such work. In the event of a dispute, the date
of such substantial completion shall be determined by a licensed architect
designated by Landlord. Landlord shall obtain from the Boston Inspectional
Services Department any certificate required to authorize the use and occupancy
of the premises following such substantial completion. Landlord will save Tenant
harmless, and will exonerate and indemnify Tenant from and against, any claims,
liabilities, penalties, damages, losses, costs and expenses (including without
limitation reasonable attorneys’ fees and

 

-5-



--------------------------------------------------------------------------------

 

rent payable hereunder for any period of time during which Tenant is prohibited
by said Department from making use of the premises) resulting from Landlord’s
failure to obtain such certificate.

 

Tenant shall be conclusively deemed to have agreed that Landlord has performed
all of its obligations with respect to the preparation of the premises unless
within the first sixty (60) days of the term hereof Tenant shall give Landlord
notice specifying the respects in which Landlord has not performed any such
obligation. Landlord shall correct any defective or incomplete items of work
specified in any such notice within thirty (30) days following receipt thereof,
subject to delays beyond Landlord’s control (which thirty (30) day period, as
extended by any such delays, is hereinafter referred to as the “Punchlist
Remediation Period”).

 

Landlord shall allow a credit of $500, to be applied against installments of
Yearly Fixed Rent next becoming due hereunder, (a) for each day after June 30,
2002 on which the Term Commencement Date shall not have occurred and (b) for
each day after the Punchlist Remediation Period on which any defective or
incomplete items of work have not been corrected pursuant to the preceding
paragraph.

 

ARTICLE V - GAS AND ELECTRICITY

 

(a) Landlord shall, at its sole cost and expense, keep, maintain and service gas
and electric meters for the premises following installation thereof by Landlord
as part of Landlord’s work pursuant to Article IV. Tenant shall purchase and
receive gas and electric current for the premises (including without limitation
any gas and electricity required to operate the heating and air-conditioning
systems servicing the premises) directly from the public utility or other
company designated by Landlord from time to time to service the building, and
Landlord shall permit Landlord’s existing wires, risers, conduits and other
utility equipment to be used for such purpose. Tenant covenants and agrees that
its use of gas and electric current shall not exceed the maximum load from time
to time consistent with the capacity of such equipment and permitted by
applicable government regulations. Landlord shall not in any way be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if, during the term of this lease, either the quantity or character of
gas or electric current is changed or if gas or electric current is no longer
available or suitable for Tenant’s requirements due to a cause beyond Landlord’s
reasonable control. Landlord shall supply and install all lamps, tubes, bulbs,
starters and ballasts, provided however that any cost incurred by Landlord in
connection with the supply or installation of such bulbs shall be payable by
Tenant.

 

(b) In order to assure that the foregoing requirements are not exceeded and to
avert possible adverse effect on the building, Tenant shall not, without
Landlord’s prior consent, which consent shall not be unreasonably withheld so
long as the foregoing requirements are not exceeded, connect any fixtures,
appliances or equipment to the building’s gas or electric distribution system
other than small machines customarily required for the operation of the
Permitted Use.

 

ARTICLE VI - SERVICES PROVIDED BY LANDLORD

 

Landlord shall furnish the following services:

 

(a) elevator service, which may be reduced but not eliminated after business
hours and on weekends and holidays as demand permits;

 

-6-



--------------------------------------------------------------------------------

 

(b) water for ordinary drinking, cleaning, lavatory and toilet facilities;

 

(c) repairs necessary to maintain the roof and other structural portions of the
building and the common areas and facilities serving the premises (including
without limitation the heating, ventilating, air conditioning, plumbing and
electrical systems of the building) in good operating condition, subject to the
provisions of Article X; and

 

(d) cleaning and janitor service equal in scope, quality and frequency to that
provided in buildings of this type in the City of Boston. In addition, Landlord
shall include Tenant’s name in the building’s lobby directory.

 

Landlord shall not be liable to anyone for interruption in or cessation of any
service rendered to the premises or building or agreed to by the terms of this
lease, due to any accident, the making of repairs, alteration or improvements,
labor difficulties, trouble in obtaining service or supplies from the sources
from which they are usually obtained for the building, or any cause beyond
Landlord’s control, nor shall any such interruption or cessation give rise to
any claim in Tenant’s favor that Tenant has been evicted, either constructively
or actively, partially or wholly. Landlord agrees, however, to use reasonable
efforts to minimize, to the extent reasonably practicable, the impact of any
such occurrences on any such services so provided. Notwithstanding the foregoing
or any other provision of this lease to the contrary, if on account of
Landlord’s failure to furnish any such service, Tenant is unable for a period of
five (5) consecutive business days (which shall be extended to fifteen (15)
consecutive business days in the event that such failure is attributable to any
cause beyond Landlord’s control) to conduct its permitted business activities in
the premises substantially as contemplated hereby, then in such event Yearly
Fixed Rent and additional rent shall equitably abate thereafter so long as such
inability continues.

 

In the event Tenant wishes to provide outside services for the premises over and
above those services to be provided by Landlord as set forth herein, Tenant
shall first obtain the prior written approval of Landlord for the installation
and/or utilization of such services, which approval shall not be unreasonably
withheld or delayed. “Outside services” shall include but shall not be limited
to cleaning and moving services, television and so-called “canned music”
services, security services, catering services and the like. In the event
Landlord approves the installation and/or utilization of such services, such
installation and utilization shall be at Tenant’s sole cost, risk and expense.

 

ARTICLE VII - TENANT’S COVENANTS

 

Tenant during the term hereof and such further time as the Tenant holds any part
of the premises:

 

(a) to pay, when due, all rent and other charges set forth herein;

 

(b) subject to Landlord’s obligations hereunder, to keep the premises clean and
in as good order, repair and condition as the same are in at the commencement of
said term, or may be

 

-7-



--------------------------------------------------------------------------------

 

put in thereafter, damage by fire or other casualty or caused by Landlord or its
agents, employees or contractors (or by Landlord’s failure to undertake repairs
for which Landlord is responsible hereunder) and reasonable use and wear
excepted, and, at the termination of this lease, peaceably to yield up the
premises and all additions and alterations thereto in such order, repair and
condition, first removing all goods and effects not attached to the premises and
any customary trade fixtures, restoring any portion of the premises affected by
such removal to its former condition and repairing all other damage caused by
such removal, and leaving the premises clean and tenantable;

 

(c) not to injure, deface or overload the premises or building; not to permit on
the premises any auction sale, inflammable fluids, chemicals or nuisance or any
noises or odor perceptible from outside the premises; not to permit the use of
the premises for any purpose other than set forth herein or any use thereof
which is improper, offensive, contrary to law or ordinance, or liable to
invalidate or increase the premiums for any insurance on the building or its
contents or liable to render necessary any alterations or additions to the
building; notwithstanding the foregoing or any other provision of this lease to
the contrary, Landlord shall be responsible for correcting any violation of law
related to the use of the premises for general office purposes and not
attributable to the specific manner in which said premises are used or any
particular activities occurring thereon;

 

(d) not to obstruct in any manner any portion of the Property not hereby demised
or the sidewalks or approaches to the building or any inside or outside windows
or doors;

 

(e) not to install any fixtures or otherwise make any alterations or additions,
nor to permit the making of any holes in any part of the building, nor to paint
or place any signs, awnings, aerials or flagpoles, or the like, visible from
outside of the premises; notwithstanding the foregoing, Landlord shall not
unreasonably withhold its consent to any proposed alteration or addition of a
non-structural nature which does not materially adversely affect the common
areas or facilities of the building;

 

(f) to save Landlord harmless and indemnified from any injury, loss, claim or
damage to any person or property while on the premises if not due to negligence
of Landlord, and to any person or property anywhere occasioned by any omission,
neglect or default of Tenant, or of employees or visitors of Tenant;

 

(g) not to move any safe, heavy equipment, freight, bulky matter or heavy
fixtures in or out of the building except at such times and in such manner as
Landlord shall reasonably designate after written request from Tenant; and to
place and maintain business machines and mechanical equipment in such settings
as will most effectively reduce noise and vibration;

 

(h) not to place a load upon any floor of the premises in excess of 75 pounds
live load per square foot or in violation of what is allowed by law;

 

(i) to carry “contents and improvements” casualty insurance (which may be
subject to a commercially reasonable deductible) and liability insurance
(including commercial general, fire legal liability and contractual liability
coverage together with coverage against such other risks as Landlord may
designate consistent with standards prevailing in the case of first-class

 

-8-



--------------------------------------------------------------------------------

 

office buildings in the vicinity of the Premises) insuring Landlord and Tenant,
all in such form and amount (which shall in all events afford coverage of not
less than $3,000,000 per occurrence for property damage, bodily injury or death)
and with such companies as Landlord may reasonably approve; and to deliver
satisfactory certificates of such insurance to Landlord prior to undertaking any
work in the premises and thereafter at least sixty (60) days prior to expiration
of each such policy; and, at the request of Landlord, to add any mortgagee of
the building as an additional insured party under any liability policy required
hereunder and to deliver a satisfactory certificate of such insurance to said
mortgagee;

 

(j) to hold all property of Tenant, including Tenant’s fixtures, furniture,
equipment and the like, at Tenant’s own risk and to pay when due all municipal,
county or state taxes assessed during the term of this lease against any
leasehold interest or personal property of any kind owned or placed in, upon or
about the premises by Tenant;

 

(k) to permit Landlord or its designees to examine the premises at reasonable
times, and, if Landlord shall so elect, to make any repairs Landlord may deem
necessary, and, at Tenant’s expense to remove any alterations, additions, signs,
awnings, aerials or flagpoles, or the like, not consented to in writing; and to
show the premises to prospective purchasers, lenders and, during the twelve (12)
months preceding the expiration of the term hereof, tenants; and to keep affixed
to any suitable part of the premises during the twelve (12) months preceding the
expiration of said term appropriate notices for letting or selling; except in
case of emergency, Landlord, shall notify Tenant orally or in writing at the
premises in advance of entering the premises pursuant to any provision of this
lease and will (without any obligation to employ labor at so-called “overtime”
or other premium pay rates) exercise all rights of access to the premises in
such manner as will minimize interference with the use and occupancy thereof;

 

(l) to permit Landlord at any time or times to decorate and to make, at its own
expense, repairs, alterations and additions, structural or otherwise, in or to
the building or any part thereof (including the premises only to the extent
otherwise permitted herein) and during such operations to take into and through
the premises or any part of the building all materials required and to close or
temporarily suspend operation of entrances, doors, corridors, elevators or other
facilities, Landlord agreeing, however, that it will endeavor to carry out such
work in a manner which will cause Tenant minimum inconvenience;

 

(m) to pay Landlord’s expenses, including reasonable attorney’s fees, incurred
in enforcing any obligation of this lease which has not been complied with;
provided however that Landlord shall pay Tenant’s expenses, including reasonable
attorney’s fees, incurred in enforcing any obligation of this lease on
Landlord’s part which has not been complied with after notice to Landlord and a
reasonable opportunity to cure such default, and provided further that in the
event of any litigation between the parties with respect to this lease, the
prevailing party shall be entitled to reimbursement from the other party of
reasonable attorney’s fees and court costs incurred by the prevailing party in
connection therewith;

 

(n) not to install any vending machines in the premises without first obtaining
Landlord’s written approval (which shall not be unreasonably withheld or
delayed);

 

-9-



--------------------------------------------------------------------------------

 

(o) to comply with all reasonable rules and regulations which Landlord may
establish from time to time for the orderly and efficient management and
operation of the Property, including without limitation those rules and
regulations attached hereto as Exhibit C and made a part hereof, provided
however that in the event of any conflict between any such rule or regulation
and the provisions of this lease, the latter shall govern; and

 

(p) subject to Landlord’s obligations hereunder, to continually during the term
of this lease maintain the premises in accordance with all laws, codes and
ordinances which are applicable to Tenant’s use of the premises and which are
from time to time in effect and all directions, rules and regulations of
officers of governmental agencies having (or claiming to have) jurisdiction, and
of the applicable board of fire underwriters, and to, at Tenant’s own expense,
obtain all permits, licenses and the like required by applicable law.

 

ARTICLE VIII - ASSIGNMENT AND SUBLEASING

 

Except as otherwise expressly permitted in this Article VIII, Tenant covenants
and agrees that whether voluntarily, involuntarily, by operation of law or
otherwise, neither this lease nor the term and estate hereby granted, nor any
interest herein or therein, will be assigned, mortgaged, pledged, encumbered or
otherwise transferred and that neither the premises nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied or permitted to be used or occupied, by anyone other than
Tenant, or for any use or purpose other than a Permitted Use, or be sublet
(which term, without limitation, shall include granting of concessions, licenses
and the like) in whole or in part. The foregoing provisions of this Article
shall apply to a transfer (by one or more transfers) of a majority of the stock
or partnership interests, or other evidences of ownership of Tenant (unless
publicly traded on a nationally-recognized exchange) as if such transfer were an
assignment of this lease; but such provisions shall not apply to transactions
with an entity into or with which Tenant is merged or consolidated or to which
substantially all of Tenant’s assets are transferred or to any entity which
controls or is controlled by Tenant or is under common control with Tenant,
provided that in any of such events (i) the successor to Tenant has a net worth
computed at the time of such merger, consolidation or transfer in accordance
with generally accepted accounting principles at least equal to the net worth of
Tenant immediately prior thereto; (ii) proof reasonably satisfactory to Landlord
of such net worth shall be delivered to Landlord; and (iii) any assignee agrees
directly with Landlord, by written instrument in form reasonably satisfactory to
Landlord, to be bound by all the obligations of Tenant hereunder including,
without limitation, the covenant against further assignment and subletting. If
this lease be assigned, or if the premises or any part thereof be sublet or
occupied by anyone other than Tenant, Landlord may, at any time and from time to
time, collect rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee, subtenant
or occupant as a tenant or a release of the original named Tenant from the
further performance by the original named Tenant hereunder. No assignment,
subletting or occupancy shall affect the Permitted Use or relieve Tenant from
its obligations hereunder and Tenant shall remain fully and primarily liable
therefor.

 

Notwithstanding the prohibition set forth in the first paragraph of this Article
VIII, Landlord shall not unreasonably withhold its consent to a sublease of the
entire premises or the entire portion thereof located on a particular floor of
the building, provided that in any such case:

 

 

-10-



--------------------------------------------------------------------------------

 

(i) the proposed subtenant has a credit rating and financial standing sufficient
in Landlord’s reasonable judgment to assure accountability for any liability
incurred pursuant to such sublease or in connection with its use and occupancy
of any space in the building; (ii) the term of such sublease shall be for at
least two (2) years unless less than two (2) years remain in the term of this
lease in which case such sublease shall expire one (1) day prior to the
expiration of the term of this lease; (iii) in Landlord’s reasonable judgment,
the business of the proposed subtenant is appropriate and in keeping with the
building and shall not adversely affect the reputation of the building or its
operation; (iv) Landlord has received sufficient information to make a
determination regarding the foregoing information; and (v) Tenant is not in
default hereunder beyond any applicable grace period. If the rent and other sums
(including without limitation the reasonable value of any services performed by
the subtenant for Tenant in consideration of such sublease) payable by any such
subtenant on account of any sublease exceeds the Yearly Fixed Rent and
additional rent allocable to the sublet space, Tenant shall have no obligation
to share any portion of such excess with Landlord.

 

ARTICLE IX - SUBORDINATION OF LEASE

 

This lease shall be subordinate to any mortgage or ground lease from time to
time encumbering the premises, whether executed and delivered prior to or
subsequent to the date of this lease, if the holder of such mortgage or ground
lease shall so elect. If this lease is subordinate to any mortgage or ground
lease and the holder thereof (which term shall include, for purposes hereof, any
successor) shall succeed to the interest of Landlord, at the election of such
holder Tenant shall attorn to such holder and this lease shall continue in full
force and effect between such holder and Tenant. Tenant agrees to execute such
instruments of subordination or attornment in confirmation of the foregoing
agreement as such holder may request. Landlord agrees, however, to obtain from
the holder of any mortgage encumbering the Property, and the subordination of
this lease as aforesaid to any such mortgage hereafter granted by Landlord shall
be subject to, an agreement in such holder’s customary form if such holder is a
recognized institutional lender and otherwise in form reasonably acceptable to
Tenant whereby, subject to the provisions of the following sentence, such holder
and its successors-in-interest will recognize Tenant’s rights hereunder so long
as Tenant is not in default hereunder beyond any applicable grace period. Such
agreement may provide that the holder of any such mortgage shall in no event be
(a) liable in any way to Tenant for any act, omission, neglect or default on the
part of Landlord under this lease, (b) responsible for any moneys owing by or on
deposit with Landlord to the credit of Tenant (except to the extent that any
such deposit is actually received by such holder), (c) subject to any
counterclaim or setoff which accrued to Tenant against Landlord prior to such
attornment, (d) bound by any modification of this lease after the date hereof,
or by any previous prepayment of Yearly Fixed Rent or additional rent for more
than one (1) month in advance, which was not approved in writing by such holder,
(e) liable to Tenant beyond such holder’s interest in the Property and the
rents, income, receipts, revenues, issues and profits issuing from the Property,
or (f) required to remove any person occupying the premises or any part thereof,
except if such person claims by, through or under such holder.

 

ARTICLE X - CASUALTY AND TAKING

 

In case the premises or building, or any substantial part thereof, shall be
taken by any exercise of the right of eminent domain or shall be materially
destroyed or damaged by fire or

 

-11-



--------------------------------------------------------------------------------

 

unavoidable casualty or by action of any public or other authority, or shall
suffer any material direct or consequential damage for which Landlord and
Tenant, or either of them, shall be entitled to compensation by reason of
anything done in pursuance of any public or other authority during this lease or
any extension thereof, then this lease shall terminate at the election of
Landlord, which election may be made notwithstanding Landlord’s entire interest
may have been divested; and if Landlord shall not so elect, then in case of such
taking, destruction or damage rendering the premises unfit for use and
occupation, a just proportion of said rent according to the nature and extent of
the injury shall be abated until the premises, or in the case of a partial
taking what may remain thereof, shall have been put in proper condition for use
and occupation. Except for any relocation award payable directly to Tenant,
Landlord reserves and excepts all rights to damages to the premises and building
and the leasehold hereby created, now accrued or hereafter accruing by reason of
anything lawfully done in pursuance of any public or other authority; and by way
of confirmation, Tenant grants to Landlord all Tenant’s rights to such damages
and covenants to execute and deliver such further instruments of assignment
thereof as Landlord may from time to time request. Landlord shall give Tenant
notice of its decision to terminate this lease or restore the premises within
sixty (60) days after any occurrence giving rise to Landlord’s right to so
terminate or restore. If a partial taking renders the remainder of the premises
insufficient for Tenant’s use and Tenant shall so certify in good faith to
Landlord, or if restoration or repair necessitated by any such casualty or
taking is not substantially completed within 180 days from the date of such
taking or casualty, then Tenant may terminate this lease by notifying Landlord
of such election. Tenant shall notify Landlord of Tenant’s election to terminate
this lease within 30 days after the event giving rise to its right so to
terminate, and any such termination by Tenant shall be effective 30 days after
such notice (unless, if Tenant elects to terminate this lease on account of
Landlord’s failure to substantially complete the restoration or repair of the
premises as aforesaid, such work is substantially completed within 30 days
following receipt of such notice by Landlord).

 

ARTICLE XI - DEFAULT

 

If (a) Tenant shall neglect or fail to make any payment of rent or other charges
within ten (10) days after notice of such nonpayment from Landlord, or (b)
Tenant shall fail to cure a default in the performance of any other of Tenant’s
covenants within thirty (30) days after notice of such default from Landlord or
such longer period as may be necessary to cure such default in the exercise of
all due diligence, or (c) the leasehold hereby created shall be taken on
execution, or by other process of law, or (d) any assignment shall be made of
Tenant’s property .for the benefit of creditors, or (e) a receiver, guardian,
conservator, trustee in bankruptcy or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
property, or (f) a petition is filed by Tenant under any bankruptcy or
insolvency law, or (g) a petition is filed against Tenant under any bankruptcy
or insolvency law and the same shall not be dismissed within thirty (30) days
from the date upon which it is filed, or (h) any of the events specified in
clauses (d), (e), (f) or (g) shall occur with respect to any guarantor of any of
Tenant’s obligations hereunder, then, and in any of said cases, Tenant shall be
deemed in default and Landlord lawfully may immediately or at any time
thereafter declare the term of this lease ended and enter upon the premises and
repossess the same and expel Tenant and those claiming through or under Tenant
and remove their effects, without prejudice to any remedies which might
otherwise be used for arrears of rent or previous breach of covenant; and Tenant
covenants that in case of such termination, Tenant will forthwith pay to
Landlord as damages a sum equal

 

-12-



--------------------------------------------------------------------------------

 

to the present value of the amount by which the rent and other payments called
for hereunder for the remainder of the original term and of any extension
thereof exceed the fair rental value of the premises for the remainder of the
original term and of any extension thereof, and, in addition thereto, will
during the remainder of the original term and of any extension thereof, pay to
Landlord on the last day of each calendar month the difference, if any, between
the rental which would have been due for such month had there been no such
termination and the sum of the amount being received by Landlord (who shall
exercise good faith efforts to re-let the premises and thereby mitigate such
damages) as rent from occupants of the premises, if any, and the applicable
prorated amount of the damages previously paid to Landlord.

 

In the case of any such default, Landlord may (i) re-let the premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease and may grant concessions or free rent to the extent that, in the exercise
of reasonable judgment, Landlord considers advisable and necessary to re-let the
same and (ii) make such reasonable alterations, repairs and decorations in the
premises as Landlord in its reasonable judgment considers advisable and
necessary for the purpose of reletting the premises; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be liable in any way whatsoever for failure to re-let the premises, or, in the
event that the premises are re-let, for failure to collect the rent under such
re-letting. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant’s being
evicted or dispossessed, or in the event of Landlord’s obtaining possession of
the premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease.

 

Without thereby affecting any other right or remedy hereunder, at its sole
option Landlord may cure for Tenant’s account any default by Tenant hereunder
which remains uncured after thirty (30) days’ notice of the default from
Landlord to Tenant; and the cost to Landlord thereof shall be deemed to be
additional rent and shall be added to the installment of rent next accruing or
to any subsequent installment of rent, at Landlord’s election.

 

Any and all rights and remedies which Landlord may have under this lease or by
operation of law, either at law or in equity, upon any breach, shall be
distinct, separate, and cumulative and shall not be deemed inconsistent with
each other; and no one of them, whether or not exercised by Landlord, shall be
deemed to be in exclusion of any other; and any two or more of all such rights
and remedies may be exercised at the same time.

 

Landlord shall in no event be deemed in default of any of Landlord’s obligations
hereunder unless and until Landlord shall have failed to perform such obligation
within thirty (30) days, or such additional time as is reasonably required to
correct any such default, after Landlord has received (i) notice by Tenant to
Landlord specifying wherein Landlord has failed to perform such obligation or
(ii) actual and independent knowledge of such failure.

 

-13-



--------------------------------------------------------------------------------

 

ARTICLE XII - WAIVER OF SUBROGATION

 

Landlord and Tenant shall each use good faith efforts to cause all policies of
fire, extended coverage, and other physical damage insurance covering the
premises, the building, and any property therein to contain the insurers’ waiver
of subrogation and consent to pre-loss waiver of recovery by the insured.
Effective only when permitted by the policy or when use of its good faith
efforts could have obtained such a clause at no additional cost or premium
(unless the other party agrees to pay the same), Landlord and Tenant
respectively waive all rights to recover against the other in event of insured
loss or damage to the extent of insurance proceeds collected by the damaged
party (or, in the case of any party failing to fulfill its obligations to obtain
insurance required hereunder, to the extent of insurance proceeds which would
have been collectible had such insurance been in effect).

 

ARTICLE XIII - ESTOPPEL

 

Each party shall, if and when requested from time to time by the other, promptly
furnish to the other (or as the other may direct) such party’s written and duly
signed certification that this lease is in full force and effect without
amendment (or with such changes as may then be effective, which shall be stated
in the certificate), that such party has no defense, offset, or counterclaim
against its obligations hereunder, the dates to which rent and other charges
have been paid, and that neither Landlord nor Tenant is in default under this
lease (or specifying any default of either party in detail in the certificate).
Any prospective purchaser, mortgagee, assignee or subtenant may rely on such
certifications.

 

ARTICLE XIV - MISCELLANEOUS

 

14.01 Waivers

 

No consent or waiver, express or implied, by either party, to or of any breach
of any covenant, condition or duty of the other, shall be construed as a
consent, or waiver to or any other breach of the same or other covenant,
condition or duty. In addition, Tenant may make any payment demanded by Landlord
hereunder without waiving Tenant’s right to dispute Tenant’s liability therefor.

 

14.02 Notices

 

Except as may be otherwise provided herein, any notice from Landlord to Tenant
or from Tenant to Landlord shall be in writing and shall be sent by recognized
overnight courier service or mailed by certified mail addressed, return receipt
requested, if to Tenant, at the premises after the terms of this lease has
commenced and, prior to that time at Tenant’s Original Address or if to Landlord
at the place from time to time established for the payment of rent. Any such
notice shall be deemed effective when received or refused.

 

14.03 Successors and Assigns

 

The covenants and agreements of Landlord and Tenant shall run with the land and
be binding upon and inure to the benefit of them and their respective heirs,
executors, administrators, successors and assigns, but no covenant or agreement
of Landlord, express or implied, shall be binding upon any person except for
defaults occurring during such person’s period of ownership.

 

-14-



--------------------------------------------------------------------------------

 

14.04 Definition of “Tenant”

 

If Tenant is more than one person or party Tenant’s obligations shall be joint
and several. Unless repugnant to the context, “Landlord” and “Tenant” mean the
person or persons, natural or corporate, named above as Landlord and Tenant
respectively, and their respective heirs, executors, administrators, successors
and assigns (subject to the provisions hereof).

 

14.05 Notice of Lease

 

Landlord and Tenant agree that this lease shall not be recorded. If either party
desires to enter into a Notice of Lease for recording purposes, the other shall
promptly execute such Notice of Lease in statutory form.

 

14.06 Headings

 

The headings herein contained are for convenience and shall not be construed a
part of this lease.

 

14.07 Security Deposit

 

If a Security Deposit (hereinafter referred to as the “Deposit”) is specified as
part of the Reference Data, Tenant agrees that the same will be paid upon
execution and delivery of this lease, and that Landlord shall hold the same
throughout the term of this lease as security for the performance by Tenant of
all obligations on the part of Tenant hereunder. Landlord shall have the right
from time to time, without prejudice to any other remedy Landlord may have on
account thereof, to apply the Deposit, or any part thereof, as shall be
necessary to cure any default of Tenant continuing beyond any applicable grace
period and compensate Landlord for all losses, liabilities, damages and other
expenses to which Landlord is entitled hereunder, including without limitation
reasonable attorneys’ fees, which may be imposed upon, incurred by or asserted
against Landlord by reason of such default. If Landlord shall so apply any or
all of the Deposit, Tenant shall immediately deposit with Landlord the amount so
applied to be held as security hereunder. There then existing no default of
Tenant, Landlord shall return the Deposit, or so much thereof as shall have
theretofore not been applied in accordance with the terms of this Section, to
Tenant by means of a credit against the final payment of Yearly Fixed Rent due
under this lease, with any excess remaining amount of the Deposit to be returned
to Tenant on the expiration or earlier termination of the term of this lease and
surrender of possession of the premises by Tenant to Landlord in conformity with
the requirements of this lease. The Deposit shall be held in a separate account
and any interest earned thereon shall be disbursed to Tenant at the end of each
Rent Year, there then existing no default of Tenant, or otherwise added to the
Deposit and applied or returned in accordance with the foregoing provisions. If
Landlord conveys Landlord’s interest under this lease, the Deposit, or any part
thereof not previously applied, shall be turned over by Landlord to Landlord’s
grantee (including the holder of a mortgage) and, if so turned over, Tenant
agrees to look solely to such grantee for proper application of the Deposit in
accordance with the same terms of this Section, and the return thereof in
accordance herewith. The holder of a mortgage shall not be responsible to Tenant
for

 

-15-



--------------------------------------------------------------------------------

 

the return or application of the Deposit, whether or not it succeeds to the
position of Landlord hereunder, unless the Deposit shall have been received in
hand by such holder. Tenant shall be entitled to pay the Deposit (either
initially or to replace a previous cash payment) in the form of an irrevocable
letter of credit subject to the following terms and conditions. Said letter of
credit shall be issued by a commercial bank reasonably acceptable to Landlord
and shall be in form and content reasonably satisfactory in all respects to
Landlord. In the event of any default by Tenant continuing beyond any applicable
grace period, Landlord shall be entitled to receive from the issuer of such
letter of credit upon demand so much of the amount which may be drawn therefrom
as shall be necessary to cure such default and compensate Landlord for all
losses, liabilities, damages and other expenses to which Landlord is entitled
hereunder, including without limitation reasonable attorneys’ fees, which may be
imposed upon, incurred by or asserted against Landlord by reason of such
default, and Tenant shall thereafter promptly restore such letter of credit to
its original amount. If Tenant fails to restore such letter of credit to its
original amount as hereinabove required, or if such letter of credit is about to
expire and shall not have been renewed as herein required within thirty (30)
days preceding such expiration, then in any such event Landlord may upon demand
withdraw all remaining available funds under such letter of credit and hold the
same as a cash security deposit pursuant to the preceding provisions of this
Section. Tenant shall submit to Landlord within thirty (30) days following each
of Tenant’s quarterly accounting periods a statement prepared in accordance with
generally accepted accounting principles and certified as correct by Tenant’s
chief financial officer, which statement shall set forth Tenant’s positive net
cash flow from operations before non-recurring and/or extraordinary income
items, depreciation and amortization (hereinafter referred to as “EBITA”) for
such quarter. Following each period after the second anniversary of the Rent
Commencement Date during which, according to such statements, Tenant’s EBITA has
been at least $250,000 for four such quarterly accounting periods in succession,
the amount of the Deposit may be reduced by $50,000 so long as there is then
existing no default of Tenant, provided however that the amount of the Deposit
(excluding accrued interest held by Landlord thereon) shall in no event be
decreased below $150,000 and provided further that Tenant shall immediately
restore the Deposit to its original amount in the event that, according to any
such statement, Tenant’s EBITA is less than $250,000 for a particular quarterly
accounting period.

 

14.08 Landlord’s Liability

 

(a) Tenant specifically agrees to look solely to Landlord’s then equity interest
in the Property (including the proceeds of any sale thereof) at the time owned
for recovery of any judgment from Landlord; it being specifically agreed that no
partner, director, officer, shareholder, trustee, beneficiary or other
individual affiliated with Landlord shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The foregoing
provision is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or Landlord’s
successors in interest, or to take any action not involving personal liability
to respond to monetary damages from Landlord’s assets other than Landlord’s
equity interest in the Property.

 

(b) In no event shall either party ever be liable to the other for any loss of
business or any other indirect or consequential damages suffered by the other
from whatever cause.

 

(c) With respect to repairs or restoration which are required or permitted to be
made

 

-16-



--------------------------------------------------------------------------------

 

by Landlord, the same may be made during normal business hours and (except as
may be otherwise expressly set forth herein) Landlord shall have no liability
for damages to Tenant for inconvenience, annoyance or interruption of business
arising therefrom.

 

14.09 Assignment of Rents and Transfer of Title

 

(a) With reference to any assignment by Landlord of Landlord’s interest in this
lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage on property which includes the
premises, Tenant agrees that the execution thereof by Landlord and the
acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and
that, except as aforesaid, such holder shall be treated as having assumed
Landlord’s obligations hereunder only upon foreclosure of such holder’s mortgage
or acceptance of a deed in lieu of foreclosure.

 

(b) In no event shall the acquisition of Landlord’s interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord’s entire interest
in the Property back to the seller thereof be treated as an assumption, by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of Landlord’s obligations hereunder. For all purposes,
such seller-lessee, and its successors in title, shall be the Landlord hereunder
unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

 

14.10 When Lease Becomes Binding

 

The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and this lease expressly supersedes any proposals or other written
documents relating hereto. This lease may be modified or altered only by written
agreement between Landlord and Tenant, and no act or omission of any employee or
agent of Landlord shall modify or alter any of the provisions hereof.

 

14.11 Holding Over

 

Any holding over by Tenant after the expiration of the term of this lease
without Landlord’s written consent shall be treated as a daily tenancy at
sufferance at a rate equal to 150% of the sum of Yearly Fixed Rent plus other
charges herein provided (prorated on a daily basis). Tenant shall also pay to
Landlord all damages, direct and/or indirect, sustained by reason of any such
holding over (including any such damages relating to the reletting of the
premises, but only to the extent accruing more than thirty (30) days after
Landlord has notified Tenant of such reletting). Otherwise, such holding over
shall be on the terms and conditions set forth in this lease as far as
applicable.

 

-17-



--------------------------------------------------------------------------------

 

14.12 Brokerage

 

Landlord and Tenant each warrant and represent that it has dealt with no broker
in connection with the consummation of this lease other than Broker and, in the
event of any brokerage claims against Landlord predicated upon prior dealings
with Tenant, Tenant agrees to defend the same and indemnify Landlord against any
such claim (except any claim by Broker, whose fees shall be payable by Landlord
pursuant to a separate agreement).

 

14.13 Governing Law

 

This lease shall be governed exclusively by the provisions hereof and by the
laws of the Commonwealth of Massachusetts, as the same may from time to time
exist.

 

14.14 Option to Extend

 

In the event this lease is in full force and effect without notice of default to
Tenant or, if such notice of default has been given, Tenant is acting promptly
and diligently to cure the same, Tenant may extend the term of this lease for a
period of five (5) years from the Expiration Date by giving at least twelve (12)
months’ prior written notice thereof to Landlord. Yearly Fixed Rent for said
extension period shall be based upon and consistent with 95% of the then fair
market rental value of the premises as the same may be mutually agreed by
Landlord and Tenant and, if they have not so agreed in writing in any case
within three (3) months following the exercise of said option, the same shall be
determined by appraisers, one to be chosen by Landlord, one to be chosen by
Tenant, and a third to be selected by the two first chosen. The unanimous
written decision of the two first chosen, without selection and participation of
a third appraiser, or otherwise the written decision of a majority of three
appraisers chosen and selected as aforesaid, shall be conclusive and binding
upon Landlord and Tenant. Landlord and Tenant shall each notify the other of its
chosen appraiser within thirty (30) days following expiration of the aforesaid
three (3) month period and, unless such two appraisers shall have reached a
unanimous decision within seventy-five (75) days from said expiration, they
shall within a further fifteen (15) days elect a third appraiser and notify
Landlord and Tenant thereof. Landlord and Tenant shall each bear the expense of
the appraiser chosen by it and shall equally bear the expense of the third
appraiser (if any). If, as contemplated by this Lease, Yearly Fixed Rent for
said extension period has not been agreed upon or determined on or before the
Expiration Date, then said extension period may commence; from and after such
date until the amounts of such rentals are determined either by agreement of the
parties or by appraisal, Tenant shall make payments of such rentals at the then
current rates subject to retroactive adjustment in conformity with and within
thirty (30) days of the determination of rentals as hereinabove set forth. In no
event shall the foregoing provisions be deemed to authorize any reduction in
rental payments. Except as otherwise hereinabove set forth, all provisions of
this lease shall remain in full force and effect throughout said extension
period but Tenant shall have no option to further extend the term hereof.

 

14.15 Landlord’s Insurance

 

Landlord shall keep in force casualty insurance with respect to the building in
an amount approximately equal to the full replacement cost thereof. Such
insurance shall afford protection against fire and the other perils customarily
covered by a so-called “all risk” policy and may be subject to a commercially
reasonable deductible.

 

-18-



--------------------------------------------------------------------------------

 

WITNESS the execution hereof in duplicate under seal as of the Execution Date.

 

BRENTWOOD PROPERTIES, INC.

(Landlord)

    

BOSTON LIFE SCIENCES, INC.

(Tenant)

By

 

[Illegible]

--------------------------------------------------------------------------------

    

By

 

/s/ Joseph Hernon

--------------------------------------------------------------------------------

Its

  President      Its   Chief Financial Officer                 title
(duly-authorized)                      title (duly-authorized)

 

-19-



--------------------------------------------------------------------------------

LOGO [g60262floor1.jpg]

 

 

- 1 -



--------------------------------------------------------------------------------

 

LOGO [g60262floor2.jpg]

 

 

-2-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     MALCOLM A. BLIER     

Architecture/Planning

--------------------------------------------------------------------------------

    

132 LINCOLN STREET

    

BOSTON

    

MASSACHUSETTS 02111

    

617/423/2236

   EXHIBIT B

617/423/6908 FAX

    

mb@blier.net

   LANDLORD’S WORK

 

Boston Life Sciences, Inc.

Architectural Work Description

Fourth and Fifth Floors

20 Newbury Street, Boston, MA

 

1/24/2002

 

DIVISION 1-GENERAL REQUIREMENTS

 

a. The scope of these documents refers to our 4th and 5th floor sketches titled
“Lease Exhibit” and dated 1/24/2002:

 

  1. Perform selective demolition as shown and as necessary to prepare shell
space to receive new work.

 

  2. Construct new partitions and related work as shown.

 

  3. Work stations on 4th floor will be built in and covered under Division 6
below.

 

b. The work shall be conducted in accordance with the latest rules and
regulations of the Commonwealth of Massachusetts and all local codes as most
recently issued.

 

c. Contractor shall inspect site prior to beginning any work, locate partition
tracks and report to Architect any adverse conditions before proceeding.
Architect and Tenant will review and approve track locations prior to full
studding and boarding.

 

d. Contractor shall pay for and obtain all necessary permits and licenses for
work required herein, including certificate of occupancy. Provide copies of
these to the Tenant upon receipt.

 

e. Contractor shall follow manufacturer’s instructions for all products and
assemblies either specified or generically described herein.

 

-3-



--------------------------------------------------------------------------------

 

f. All selections of finishes for products noted herein shall be specified by
the Architect.

 

g. Contractor shall coordinate with Tenant regarding Tenant-supplied equipment
and communications wiring and other items which may require incorporation into
the work.

 

h. Identify all long lead items at the outset of the project and advise the
Architect of any conditions which may impact the construction schedule
adversely.

 

i. NO CHANGES TO THE LOCATION OR CONSTRUCTION OF ANY ELEMENTS AS SHOWN HEREIN
SHALL BE MADE WITHOUT THE ARCHITECT’S REVIEW AND WRITTEN APPROVAL.

 

DIVISION 4-STONE

 

a. Reception counter cap to be black granite with polished finish.

 

DIVISION 5-METALS

 

j. Partitions: 3 ½” 25-gauge metal studs, 24” on center for all partitioning.
Details as noted by partition type.

 

k. Other studs, channels and fasteners as noted and as necessary for furring,
bracing, soffits, details, etc.

 

DIVISION 6-WOOD AND PLASTIC

 

b. Rough Carpentry: Block for a wall-hung items including: door stops, cabinets,
Tenant-supplied or Contractor-supplied shelving, countertops, coat poles, finish
woodwork, and miscellaneous specialties.

 

c. Glazing frames and running trim: Solid stock maple, as detailed from standard
milled components.

 

d. Countertops and base and upper cabinets:

 

  1. AWI Economy Grade Construction.

 

  2. Plastic laminate finish throughout by Nevamar or Formica as selected.

 

  3. Doors shall have flush overlay hinges by Blum or equal. Include felt dot
silencers.

 

  4. Drawers to have full extension glides by Accuride or equal.

 

  5. All drawers and doors to have 3” wire pulls, satin stainless finish,
mounted horizontally.

 

  6. Countertops and backsplash to be self-edged, as detailed.

 

-4-



--------------------------------------------------------------------------------

 

  7. Standard shelving ¾” thick x 12” or cabinet depth. Lengths as indicated.
Melamine finish all sides.

 

DIVISION 7-INSULATION

 

a. All new partitions shall have U.L. listed 3” thick sound-attenuation batts in
cavities.

 

b. Fire sealant at all cored floor penetrations for piping and conduit.

 

DIVISION 8-DOORS AND WINDOWS

 

a. New Interior Doors:

 

  1. Solid core birch stain-grade veneer, 3’ w. x 8’ h. x 1 ¾” th., by
Weyerhaeuser or equal.

 

  2. Frame: Hollow metal. Include rubber door-silencers.

 

  3. Hardware:

 

  •   Schlage commercial grade lock or passage lever devices.

 

  •   Hinges: 5 knuckle.

 

  •   Wall-mounted doorstep.

 

  •   Finish: As selected

 

b. Typical sidelights: ¼” clear tempered glass, as detailed. Butt-glazed and
clear caulk for multiple lites within wood frame, as applicable.

 

c. Closet hardware by Knape & Vogt or equal.

 

d. Adjustable shelf hardware: heavy duty double-slotted standards and brackets
by Spur or equal.

 

DIVISION 9-FINISHES

 

a. Partitions:

 

  1. Gypsum wallboard by U.S. Gypsum or Gold Bond or equal, w/TPR edges.

 

  2. 5/8” standard for all non-rated walls and soffits.

 

  3. 5/8” fire-code for demising partitions.

 

b. Suspended Ceilings:

 

-5-



--------------------------------------------------------------------------------

 

  1. New suspended ceiling throughout: Armstrong 2x2 Cirrus Fine Texture tegular
#550 in Suprafine 9/16” grid.

 

  2. Height above finished floor: Maximum achievable with mechanical services
clearances, relative to each floor, except where noted otherwise.

 

  3. Carpet: Design Weave “Trapani” or equal. Color as selected. Direct
glue-down (no pad).

 

c. Vinyl Base: 4” h, 1/8” thick by Johnsonite, as selected.

 

  1. Straight for carpet; coved for vinyl comp. title

 

  2. Seams to be tight and located as inconspicuously as possible. Avoid seams
in center of runs.

 

d. Vinyl Composition Tile: Armstrong Excelon 12” x 12” x 1/8”, as selected, set
in checkerboard pattern.

 

e. Ceramic Flooring (rest rooms):

 

  1. 8”x8” Terra Pavers by American Olean. Thin set installation. Slope to drain
where required. Include 6” high sanitary covered base.

 

  2. Grout: Laticrete or equal. Color as selected.

 

  3. Marble threshold: Color will be selected in coordination with other floor
finishes.

 

f. Vinyl transition strips at all resilient flooring type changes. All flooring
changes shall occur under centers of doors or as indicated on drawings.

 

g. Level and infill floor slab as necessary with plywood subflooring and
Levelastic (or equal) compound and prepare it to receive new finish flooring.

 

h. Paint: (by Devoe, Sherwin Williams or Benjamin Moore).

 

  1. Gypsum board surfaces: 1 coat primer (tinted if applicable) followed by 2
finish coats latex paint with eggshell (washable) finish.

 

  2. New doors and glazing frames: 2 finish coats semi-gloss clear polyurethane
over sealer or stain as selected.

 

  3. HM door frames: 2 finish coats semi-gloss enamel over primer.

 

-6-



--------------------------------------------------------------------------------

 

DIVISION 11-SPECIALTIES/EQUIPMENT

 

a. Kitchen Equipment: Vending machines, coffee-makers and microwaves, etc.
provided by Tenant. Contractor to mount microwave under cabinet as shown.

 

b. Window Treatments: New horizontal mini-blinds blinds on all exterior windows.
Inside mount. One color, as selected.

 

c. Miscellaneous rest room specialties by American Specialties, Inc. (ASI) or
equal. Locations noted apply to both floors.

 

  1. Paper towel holder at all new sink locations: #0215

 

  2. Soap Dispenser at all new sink locations: #0350

 

  3. Mirror & shelf in HP T1 & T2: #0625

 

  4. Toilet paper holders in HP T1 & T2: #0030

 

d. Grab bars in HP T1 & 2, both floors: Knurled stainless steel, lengths as
required by HP Accessibility regulations.

 

e. Fire extinguisher cabinets (2 each floor) by J&J Industries or equal, as
located on plans. Contractor to provide extinguishers.

 

f. Signage: Contractor to furnish and install Mens’ and Womens’ Room ADA
approved signage.

 

g. Furniture and furniture systems by Tenant.

 

DIVISION 15-MECHANICAL

 

a. Plumbing:

 

  1. 5th Fl. Kitchen and 4th Fl. coffee area sinks: Stainless 17 x 22 single
bowl steel 20 ga. with single control gooseneck faucet.

 

  2. HP T1 & T2 (both floors): vit. china HP-accessible toilet.

 

  3. Bathroom sink (both floors): 15” oval self rimming white vitreous china
drop-in sinks, with wrist-blade controls & gooseneck faucet.

 

  4. Shower: 36” x 36” Fiberglass unit with Simmons temperature control valve.
Include rod & vinyl shower curtain.

 

  5. Provide above-ceiling hot water heaters for shower and all sinks.

 

  6. Provide all rough and finish plumbing for al items above as necessary.

 

-7-



--------------------------------------------------------------------------------

 

b. HVAC: Refer to Building Engineering Resources HVAC Work Description which
follows these notes.

 

c. Sprinklers

 

  1. Automatic sprinkler system distribution to meet code requirements.

 

  2. Concealed heads throughout, located in center of ceiling tile.

 

DIVISION 16-ELECTRICAL

 

a. Lighting:

 

  1. New 2x4 fluorescent light fixtures: 18-cell Columbia Parabolume parabolic
fixture with energy-saving ballasts and 3-34w cool-white lamps.

 

  2. New 2x2 fluorescent light fixtures: 9-cell parabolic with energy-saving
ballasts.

 

  3. Incandescent light fixtures: Recessed 100 w A21 specular silver housing
downlight or wall-wash for 5th floor Reception area and Board Room.

 

b. Power Distribution:

 

  1. Receptacles: locate outlets as shown, 18” above finished flooring except as
noted. Standard 110v plugs shall be white. Dedicated shall be orange.

 

  2. Through-the-floor outlets shall be by Raceway Components or equal.

 

  3. Switches. Standard switches shall be toggle-type (white). Dimmer switches
shall be sliding types.

 

  4. All toggle switch ad power cover plates shall be brushed steel.

 

  5. Data/Telephone: Contractor shall locate work boxes and pull-string as shown
for flush-mounted installation. Wiring and installation by Tenant’s Vendor.

 

c. Exit signage, alarms and signals as required by code, per new floor plans.

 

d. Include wiring and connections for all mechanical and electrical work noted
above.

 

-8-



--------------------------------------------------------------------------------

Building Engineering Resources, Inc.

 

Shovel Shop Square

28 Main Street, Bldg. #3A

No. Easton, MA 02356

 

Telephone 508-230-0260             Fax 508-230-0265

 

20 Newbury Street

Boston, MA

(HVAC Work Description)

 

HVAC

 

1. The 5th floor will be provided with cooling and heating from two (2) gas
fired, packaged, rooftop, air conditioning units. A six (6) ton unit will serve
the front of the space and a five (5) ton unit will supply the rear of the
floor.

 

Ductwork will run from the rooftop units down thru the roof and will route
horizontally thru-out the space to distribute heating and cooling to grills and
diffusers as determined from the floor plan.

 

The units will be controlled via programmable thermostats.

 

2. The 4th floor will be provided with cooling and heating from two (2) gas
fired, packaged, rooftop, air conditioning units similar to the 5th floor. The
unit capacity will be slightly less due to the fact that the 4th floor will have
no roof or skylight load. A five (5) ton unit will serve the front and a three
(3) ton unit will serve the rear of the space.

 

Ductwork will run from the rooftop units horizontally on the roof for several
feet and then run down thru the roof to duct shafts that will enclose the ducts
as they pass thru the fifth floor to the fourth floor ceiling. Distribution will
be similar to fifth floor and as dictated by the floor layout.

 

The rooftop units will be controlled via programmable thermostats.

 

3. Bathrooms on both floors will be provided with mechanical exhaust via a
rooftop exhaust fan.

 

4. All HVAC work will comply with all Massachusetts Building Code requirements
for energy and installation.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, corridors, vestibules, halls, elevators
or stairways in and about the building shall not be obstructed by Tenant.

 

2. Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the building corridor or from the exterior of the
building.

 

3. Tenant shall not waste any services furnished by Landlord and shall cooperate
fully with Landlord to assure the most effective operation of the building
heating and air-conditioning systems.

 

4. No additional or different locks or bolts shall be affixed on doors by
Tenant. Tenant shall return all keys to Landlord upon termination of Tenant’s
lease.

 

5. Tenant shall not allow peddlers, solicitors, or beggars in the building and
shall report such persons to the building office.

 

6. No bicycles, vehicles, or animals of any kind shall be brought or kept in or
about the premises.

 

7. Tenant shall not use any part of the premises for manufacture, or for the
sale of merchandise of any kind at auction or for storage thereof preliminary to
such sale.

 

8. Tenant shall not engage or pay any employees of the building without approval
from the Landlord.

 

9. All removals from the building, or the carrying in or out of the building or
Tenant’s premises of any freight, furniture or bulky matter of any description,
must take place at such time and in such manner as Landlord may determine from
time to time. Landlord reserves the right to inspect all freight to be brought
into the building and exclude from the building all freight which violates any
of the rules and regulations or provisions of Tenant’s lease.

 

10. Landlord may prohibit any advertising by Tenant which refers to the building
and which in Landlord’s opinion tends to impair the reputation of the building.

 

11. Landlord reserves the right to exclude from the building, between the hours
of 6:00 p.m. and 8:00 a.m. on business days and at all hours on Saturday, Sunday
and holidays, all persons who do not present a pass or other appropriate
identification approved by the Landlord and furnished at Tenant’s expense to
persons designated by Tenant. Tenants shall be responsible to Landlord for all
acts of such persons.

 

12. Holidays, for purposes of building operations, shall be those days upon
which in the City of Boston, Massachusetts, the following holidays are observed
from time to time:

 

New Year’s Day

Martin Luther King’s Birthday

 

-9-



--------------------------------------------------------------------------------

 

Washington’s Birthday (Presidents’ Day)

Patriot’s Day

Thanksgiving Day

Memorial Day

Christmas Day

Independence Day

Labor Day

Columbus Day

Veteran’s Day

 

and any additional days there observed which may at any time be provided by
City, County, State or Federal Governments.

 

13. Tenant shall cooperate with Landlord in minimizing loss and risk thereof
from fire and associated perils.

 

14. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed, and
no sweeping, rubbish, rags, acids or like substances shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant.

 

15. Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the building and to impose additional
rules and regulations when, in its judgment, it deems it necessary, desirable or
proper for its best interest and for the best interests of the Tenants, and no
alteration or waiver of any rule or regulation in favor of one Tenant shall
operate as an alteration or waiver in favor of any other Tenant. Landlord shall
not be responsible to any Tenant for the non-observance or violation by any
other Tenant, however resulting, of any of the rules or regulations at any time
prescribed for the building.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT D

 

Gregg Jordan & Associates

Real Estate Counseling · Asset Management

 

20 Newbury Street

2002 Operating Budget – Stabilized

 

Operating Expenses

      

Fuel

   $ 7,500

Electricity

     3,350

Water/Sewer

     3,000

Exterminating

     606

Rubbish

     3,600

Snow Removal

     4,300

Security

     2,400

Misc.

     450     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Operating

   $ 25,206

Maintenance Expenses

      

Cleaning

   $ 5,333

Repairs Plumbing

     2,500

Repairs Electrical

     1,200

Elevator Maint.

     8,020

HVAC-Maint.

     3,000

Building R&M

     1,500

Roofing Repairs

     2,000

Supplies

     800     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Maintenance

   $ 24,353

Administrative

      

Office Expense

   $ 500

Management Fee

     43,110

Telephone

     720

Misc. Admin.

     350

Insurance

     27,612     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Administrative

   $ 72,292

Total Expenses

   $ 121,851

 

-11-



--------------------------------------------------------------------------------

LOGO [g60262floor3.jpg]

 

 

- 12 -



--------------------------------------------------------------------------------

 

LOGO [g60262floor4.jpg]

 

 

-13-